The amendment may be allowed if justice requires it (Merrill v. Perkins,59 N.H. 343, Elsher v. Hughes, 60 N.H. 469); and the question of justice, so far as it is a question of fact, is determinable at the trial term. Garvin v. Legery, 61 N.H. 153. It does not appear that an amendment will be useful. Whatever the form of action, the question will arise at a new trial whether there is evidence of any other wrong than a breach of contract on which no action can be maintained.
Case discharged.
CLARK, J., did not sit: the others concurred.